        Case: 3:21-cv-00528-bbc Document #: 3 Filed: 08/20/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES V. FRAZIER,

       Petitioner,                                                    ORDER
v.
                                                              Case No. 21-cv-528-bbc
RESPONDENT,

       Respondent.


       Petitioner James V. Frazier seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than September 10, 2021.

                                           ORDER

       IT IS ORDERED that:

              1.      Petitioner James V. Frazier may have until September 10, 2021, to pay

the $5 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee. If petitioner does not submit either the $5 payment or a motion

for leave to proceed without prepayment before September 10, 2021, I will assume that

petitioner wishes to withdraw this petition.

              Entered this 20th day of August, 2021.

                                    BY THE COURT:


                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge
